Simmons, Justice.
Under the facts alleged in the declaration and the amendment thereto, the court erred in sustaining the demurrer. The court ought to have allowed the jury to pass on the question whether the company was negligent in “ kicking ” the cars at so public a place as the one described in the declaration, and upon the question whether there was negligence on the part of the plaintiff, barring his right to recover. These questions are more appropriate for the jury than for the court. See 4 Am. & Eng. Enc. of Law, p. 935, and authorities cited.

Judgment reversed.